           Case 1:20-cv-01603-NONE-SAB Document 24 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KIANDRA HOLMAN,                                    Case No. 1:20-cv-01603-NONE-SAB

12                  Plaintiff,                          ORDER GRANTING STIPULATED
                                                        REQUEST TO CONTINUE SCHEDULING
13           v.                                         CONFERENCE

14   BATH & BODY WORKS, LLC, et al.,                    (ECF No. 23)

15                  Defendants.

16

17          The Court has twice continued the scheduling conference in this action due to a pending

18 motion to compel arbitration, and the conference is currently set for August 12, 2021. (ECF Nos.

19 12, 20.) On July 19, 2021, the parties filed a stipulation requesting the conference be continued
20 an additional ninety (90) days as the motion to compel arbitration is still pending. (ECF No. 23.)

21 The Court finds good cause to continue the scheduling conference.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                    1
         Case 1:20-cv-01603-NONE-SAB Document 24 Filed 07/20/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The scheduling conference set for August 12, 2021, is CONTINUED to

 3                  November 16, 2021, at 10:30 a.m. in Courtroom 9; and

 4          2.      The parties shall file a joint scheduling report seven (7) days prior to the

 5                  scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        July 20, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
